


Exhibit 10.3

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of October 3, 2007, is hereby entered into by and among Duff & Phelps
Corporation, a Delaware corporation (the “Corporation”), Duff & Phelps
Acquisitions, LLC, a Delaware limited liability company (“DPA”), and each of the
undersigned parties hereto identified as “Members.”

 

RECITALS

 

WHEREAS, the Members hold member interests (“Units”) in DPA, which is treated as
a partnership for United States federal income tax purposes;

 

WHEREAS, the Corporation is the managing member of, and holds and will hold
Units in, DPA;

 

WHEREAS, the Corporation will be entitled to depreciation, amortization and
other recovery of cost or basis for Tax purposes in respect of the IPO Date
Intangible Assets (as defined below);

 

WHEREAS, as a result of the Members agreeing to hold Units rather than
transferring all of their Units in exchange for Class A Shares (as defined
below), the Corporation will incur significantly lower tax liabilities on an
ongoing basis with respect to the operations of DPA;

 

WHEREAS, the Units held by the Members are exchangeable for Class A common stock
(the “Class A Shares”) of the Corporation;

 

WHEREAS, DPA and each of its direct and indirect subsidiaries treated as a
partnership for United States federal income tax purposes will have in effect an
election under Section 754 of the United States Internal Revenue Code of 1986,
as amended (the “Code”), for each Taxable Year (as defined below) in which an
exchange of Units for Class A Shares occurs, which election is intended to
result in an adjustment to the tax basis of the assets owned by DPA and such
subsidiaries (solely with respect to the Corporation) at the time (such time,
the

 

--------------------------------------------------------------------------------


 

“Exchange Date”) of an exchange of Units for Class A Shares or any other
acquisition of Units for cash or otherwise (collectively, an “Exchange”)  by
reason of such Exchange and the payments under this Agreement;

 

WHEREAS, the contribution of proceeds by the Corporation to DPA and the use of
such proceeds to redeem a number of New Class A Units, all pursuant to that
certain Reorganization Agreement, dated as of April 9, 2007, among DPA and the
other parties named therein (the restructuring transaction of DPA contemplated
therein, the “Reorganization”), shall be treated as an Exchange for all purposes
of this Agreement;

 

WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of (i) the Corporation, as a member of DPA (and in respect of each of DPA’s
direct and indirect subsidiaries treated as a partnership for United States
federal income tax purposes), with respect to the IPO Date Intangible Assets and
the Specified Assets, may be affected by the existing Tax basis of the IPO Date
Intangible Assets and by the Basis Adjustment (defined below) with respect to
the IPO Date Intangible Assets and the Specified Assets and (ii) the Corporation
may be affected by the Imputed Interest (as defined below); and

 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the actual or deemed effect of the Tax basis of the IPO Date
Intangible Assets, the Basis Adjustment and the Imputed Interest on the
liability for Taxes of the Corporation.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Definitions. As used in this Agreement, the terms set forth in this Article I
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined).

 

“Advisory Firm” means Skadden, Arps, Slate, Meagher & Flom LLP, RSM McGladrey,
any “big four” accounting firm or any other law firm that is nationally
recognized as being expert in Tax matters and that is agreed to by the Board of
Directors of the Corporation.

 

“Advisory Firm Letter” shall mean a letter from the Advisory Firm stating that
the relevant schedule, notice or other information to be provided by the
Corporation to the

 

2

--------------------------------------------------------------------------------


 

Exchanging Member and all supporting schedules and work papers were prepared in
a manner consistent with the terms of this Agreement and, to the extent not
expressly provided in this Agreement, on a reasonable basis in light of the
facts and law in existence on the date such schedule, notice or other
information is delivered to the Exchanging Member.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person. 

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Agreement” is defined in the preamble of this Agreement.

 

“Amended Schedule” is defined in Section 2.04(b) of this Agreement.

 

“Amount Realized” means, in respect of an Exchange by an Exchanging Member, the
amount that is deemed for purposes of this Agreement to be the amount realized
by the Exchanging Member on the Exchange, which shall be the sum of (i) the
Market Value of the Class A Shares, the amount of cash and the amount or fair
market value of other consideration transferred to the Exchanging Member in the
Exchange and (ii) the Share of Liabilities attributable to the Units Exchanged. 
The amount realized by an Exchanging Member, as so determined, may differ from
the amount realized by the Exchanging Member for purposes of Section 1001 of the
Code.

 

“Basis Adjustment” means the deemed adjustment to the Tax basis of an IPO Date
Intangible Asset or a Specified Asset, in each case, arising in respect of an
Exchange, as calculated under Section 2.01 of this Agreement, under the
principles of Section 732 of the Code (in a situation where, as a result of one
or more Exchanges, DPA becomes an entity that is disregarded as separate from
its owner for tax purposes) or Sections 743(b) and 754 of the Code (including in
situations where, following an Exchange, DPA remains in existence as an entity
for tax purposes) and, in each case, comparable sections of state, local and
foreign Tax laws.  Notwithstanding any other provision of this Agreement, the
amount of any Basis Adjustment resulting from an Exchange of one or more Units
shall be determined without regard to any Pre-Exchange Transfer of such Units
and as if any such Pre-Exchange Transfer had not occurred.

 

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security.  The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

3

--------------------------------------------------------------------------------


 

“Board” means the board of directors of the Corporation. 

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)                                     any Person or any group of Persons
acting together which would constitute a ”group” for purposes of Section 13(d)
of the Securities and Exchange Act of 1934, or any successor provisions
thereto, excluding a group of Persons, which, if it includes any Original Member
or any of such Original Member’s Affiliates, includes all Original Members then
employed by DPA or any of DPA’s Affiliates, is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Corporation representing more than
fifty percent (50%) of the combined voting power of the Corporation’s then
outstanding voting securities; or

 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the number of directors of the Corporation
then serving: individuals who, on the date of the consummation of the initial
public offering of Class A Shares, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to an election of directors of the Corporation) whose
appointment or election by the Board or nomination for election by the
Corporation’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date of the consummation of the initial public offering of Class A Shares
or whose appointment, election or nomination for election was previously so
approved or recommended by the directors referred to in this clause (ii); or

 

(iii)                               there is consummated a merger or
consolidation of the Corporation with any other corporation or other entity,
and, immediately after the consummation of such merger or consolidation, either
(x) the Board immediately prior to the merger or consolidation does not
constitute at least a majority of the board of directors of the company
surviving the merger or, if the surviving company is a subsidiary, the ultimate
parent thereof, or (y) all of the Persons who were the respective Beneficial
Owners of the voting securities of the Corporation immediately prior to such
merger or consolidation do not Beneficially Own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
of the Person resulting from such merger or consolidation; or

 

4

--------------------------------------------------------------------------------


 

(iv)                              the shareholders of the Corporation approve a
plan of complete liquidation or dissolution of the Corporation or there is
consummated an agreement or series of related agreements for the sale or other
disposition, directly or indirectly, by the Corporation of all or substantially
all of the Corporation’s assets, other than such sale or other disposition by
the Corporation of all or substantially all of the Corporation’s assets to an
entity, at least fifty percent (50%) of the combined voting power of the voting
securities of which are owned by shareholders of the Corporation in
substantially the same proportions as their ownership of the Corporation
immediately prior to such sale.

 

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change in Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Corporation immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Corporation immediately
following such transaction or series of transactions.

 

“Class A Shares” is defined in the Recitals of this Agreement.

 

“Code” is defined in the Recitals of this Agreement.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporation” is defined in the Preamble of this Agreement.

 

“Corporation Return” means the United States federal, state, local and/or
foreign Tax Return, as applicable, of the Corporation filed with respect to
Taxes of any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period.  The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

 

“Default Rate” means LIBOR plus 500 basis points.

 

5

--------------------------------------------------------------------------------


 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, local and foreign Tax law, as
applicable, or any other event (including the execution of an IRS Form 870-AD)
that finally and conclusively establishes the amount of any liability for Tax.

 

“Dispute” has the meaning set forth in Section 7.08(a).

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

 

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.

 

“Early Termination Rate” means the lesser of (i) 6.5% and (ii) LIBOR plus 100
basis points.

 

“Exchange” is defined in the Recitals of this Agreement, and “Exchanged” and
“Exchanging” shall have correlative meanings.

 

“Exchange Basis Schedule” is defined in Section 2.02 of this Agreement.

 

“Exchange Date” is defined in the Recitals of this Agreement.

 

“Exchange Payment” is defined in Section 5.01.

 

“Exchanging Member” means a Member that Exchanges some or all of its Units.

 

“Expert” is defined in Section 7.09 of this Agreement.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Corporation (or DPA, but only with respect to Taxes
imposed on DPA and allocable to the Corporation) using the same methods,
elections, conventions and similar practices used on the relevant Corporation
Return, but using the Non-Stepped Up Tax Basis

 

6

--------------------------------------------------------------------------------


 

instead of the Tax basis reflecting the Basis Adjustments of the IPO Date
Intangible Assets and the Specified Assets and excluding any deduction
attributable to Imputed Interest.

 

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state, local and
foreign Tax law with respect to the Corporation’s payment obligations under this
Agreement.

 

“IPO” means the initial public offering of Class A Shares by the Corporation.

 

“IPO Date” means the date on which the Corporation contributes to DPA the net
proceeds received by the Corporation in connection with the IPO.

 

“IPO Date Intangible Asset” means each asset that is held by DPA, or by any of
its direct or indirect subsidiaries treated as a partnership or disregarded
entity for purposes of the applicable Tax, immediately prior to the IPO Date and
is described in Section 197(d) of the Code.

 

“IRS” means the United States Internal Revenue Service.

 

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, on the Telerate Page 3750 (or if such screen
shall cease to be publicly available, as reported on Reuters Screen page “LIBO”
or by any other publicly available source of such market rate) for London
interbank offered rates for United States dollar deposits for such month (or
portion thereof).

 

“LLC Agreement” means, with respect to DPA, the Third Amended and Restated
Limited Liability Company Agreement of DPA.

 

“Market Value” shall mean the closing price of the Class A Shares on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Wall Street Journal; provided that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided further, that if the
Class A Shares are not then listed on a National Securities Exchange or
Interdealer Quotation System, “Market Value” shall mean the cash consideration
paid for Class A Shares, or the fair market value of the other property
delivered for Class A Shares, as determined by the Board of Directors of the
Corporation in good faith.

 

7

--------------------------------------------------------------------------------


 

“Material Objection Notice” has the meaning set forth in Section 4.02.

 

“Members” means the parties hereto, other than the Corporation, and each other
Person who from time to time executes a Joinder Agreement in the form attached
hereto as Exhibit A.

 

“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the Tax
basis that such asset would have had at such time if no Basis Adjustment had
been made, provided that the Non-Stepped Up Tax Basis of an IPO Date Intangible
Asset shall be assumed to be zero. 

 

“Objection Notice” has the meaning set forth in Section 2.04(a).

 

“Original Members” means the members of DPA on the date of, but immediately
preceding, the initial public offering of Class A Shares. 

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer (including upon the death of a
Member) of one or more Units (i) that occurs prior to an Exchange of such Units,
and (ii) to which Section 743(b) of the Code applies.

 

“Realized Tax Benefit” means, for a Taxable Year and for all Taxes collectively,
the net excess, if any, of the Hypothetical Tax Liability over the “actual”
liability for Taxes of the Corporation (or DPA, but only with respect to Taxes
imposed on DPA and allocable to the Corporation for such Taxable Year), such
“actual” liability to be computed with the adjustments described in this
Agreement.  If all or a portion of the actual liability for Taxes of the
Corporation (or DPA, but only with respect to Taxes imposed on DPA and allocable
to the Corporation for such Taxable Year) for the Taxable Year arises as a
result of an audit by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Benefit unless and until
there has been a Determination.

 

“Realized Tax Detriment” means, for a Taxable Year and for all Taxes
collectively, the net excess, if any, of the “actual” liability for Taxes of the
Corporation (or DPA,

 

8

--------------------------------------------------------------------------------


 

but only with respect to Taxes imposed on DPA and allocable to the Corporation
for such Taxable Year), such “actual” liability to be computed with the
adjustments described in this Agreement, over the Hypothetical Tax Liability for
such Taxable Year.  If all or a portion of the actual liability for Taxes of the
Corporation (or DPA, but only with respect to Taxes imposed on DPA and allocable
to the Corporation for such Taxable Year) for the Taxable Year arises as a
result of an audit by a Taxing Authority of any Taxable Year, such liability
shall not be included in determining the Realized Tax Detriment unless and until
there has been a Determination.

 

“Reconciliation Dispute” has the meaning set forth in Section 7.09.

 

“Reconciliation Procedures” shall mean those procedures set forth in Section
7.09 of this Agreement.

 

“Reorganization” has the meaning set forth in the Recitals hereto.

 

“Schedule” means any Exchange Basis Schedule or Tax Benefit Schedule and the
Early Termination Schedule.

 

“Senior Obligations” is defined in Section 5.01 of this Agreement.

 

“Share of Base Liabilities”, as to any Unit at the time of an Exchange, means
the product of (i) the lesser of (x) the aggregate amount of the liabilities of
DPA, for purposes of Section 752 and Section 1001 of the Code, at the time of
the Exchange and (y) the aggregate amount of the liabilities of DPA, for
purposes of Section 752 and Section 1001 of the Code, immediately prior to the
IPO Date and (ii) the percentage share of the Unit in the liabilities of DPA
immediately prior to the IPO Date, as set out on Annex A to this Agreement;
provided, however, that for purposes of this definition, the amount of the
liabilities of DPA at the time of the Exchange shall be increased by any
reduction in the liabilities of DPA at or after the time of the IPO arising from
the use of the proceeds of the IPO, or any other contribution to the capital of
DPA, to fund or repay liabilities.

 

“Share of Excess Liabilities”, as to any Unit at the time of an Exchange, means
the product of (i) the excess, if any, of (x) the aggregate amount of the
liabilities of DPA, for purposes of Section 752 and Section 1001 of the Code, at
the time of the Exchange over (y) the aggregate amount of the liabilities of
DPA, for purposes of Section 752 and Section 1001 of the Code, immediately prior
to the IPO Date and (ii) the percentage share of the Unit in the profits of DPA
at the time of the Exchange; provided, however, that for purposes of this
definition, the amount of the liabilities of DPA at the time of the Exchange
shall be increased by any reduction in the liabilities of DPA at or after the
time of the IPO arising from the use of the proceeds of the IPO, or any other
contribution to the capital of DPA, to fund or repay liabilities.

 

9

--------------------------------------------------------------------------------


 

“Share of Liabilities”, as to any Unit at the time of an Exchange, means the sum
of (i) the Unit’s Share of Base Liabilities and (ii) the Unit’s Share of Excess
Liabilities, if any.

 

“Specified Asset” means each asset, other than an IPO Date Intangible Asset,
that is held by DPA, or by any of its direct or indirect subsidiaries treated as
a partnership or disregarded entity for purposes of the applicable Tax, at the
time of an Exchange.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

 

“Tax Benefit Schedule” is defined in Section 2.03 of this Agreement.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

 

“Taxable Year” means a taxable year of the Corporation as defined in Section
441(b) of the Code or comparable section of state, local or foreign Tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is prepared), ending on or after the
IPO Date.

 

“Taxes” means any and all United States federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether as an exclusive or on an alternative basis, and any
interest related to such Tax.

 

“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“Units” is defined in the Recitals of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Corporation will have taxable income sufficient to fully
use the deductions arising from any Basis Adjustment and Imputed Interest during
such Taxable Year, (2) the federal income tax rates and state, local and foreign
income tax rates that will be in effect for each such Taxable Year will be those
specified for each such Taxable Year by the Code and other law as in effect on
the Early Termination Date, (3) any loss carryovers generated by any Basis
Adjustment or Imputed Interest and available as of the date of the Early
Termination Schedule will be used by the Corporation on a pro rata basis from
the date of the Early Termination Schedule through the scheduled expiration date
of such loss carryovers, (4) any non-amortizable assets will be disposed of on
the fifteenth anniversary of the earlier of the Basis Adjustment and the Early
Termination Date, provided, that in the event of a Change of Control,
non-amortizable assets shall be deemed disposed of at the earlier of (i) the
time of sale of the relevant asset or (ii) as generally provided in this
Valuation Assumption (4) and (5) if, at the Early Termination Date, there are
Units that have not been Exchanged, then each such Unit shall be deemed to be
Exchanged for the Market Value of the Class A Shares and the amount of cash that
would be transferred if the Exchange occurred on the Early Termination Date.

 

ARTICLE II

DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT

 

Section 2.01           Basis Adjustment.

 

(a)           IPO Date Intangible Assets. For purposes of this Agreement, as a
result of an Exchange, DPA shall be deemed to be entitled to a Basis Adjustment
for each IPO Date Intangible Asset with respect to the Corporation equal to the
sum of (x) the Amount Realized by the Exchanging Member in the Exchange, to the
extent attributable to such IPO Date Intangible Asset, plus (y) the amount of
payments made pursuant to this Agreement with respect to such Exchange, to the
extent attributable to such IPO Date Intangible Asset.  For purposes of this
Agreement, in computing the effect of the Basis Adjustment on the Tax liability
of the Corporation:  

 

1.                                       the actual basis adjustment to each IPO
Date Intangible Asset under Section 732 or Section 743(b) of the Code shall be
recovered by the Corporation in accordance with its actual recovery for purposes
of the applicable Tax;

 

2.                                       the portion of the Basis Adjustment for
each IPO Date Intangible Asset described in this Section 2.01(a) that exceeds
the actual basis adjustment to such IPO Date Intangible Asset under Section 732
or Section 743(b) of the Code shall be deemed to be amortized by the Corporation
on a straight-line basis over the 13 years following the Exchange; and

 

3.                                       any actual depreciation, amortization
or other recovery of cost or basis to the Corporation for the IPO Date
Intangible Asset shall be disregarded. 

 

11

--------------------------------------------------------------------------------


 

(b)           Specified Assets. For purposes of this Agreement, as a result of
an Exchange, DPA shall be deemed to be entitled to a Basis Adjustment for each
Specified Asset with respect to the Corporation, the amount of which Basis
Adjustment shall be the excess, if any, of (i) the sum of (x) the Amount
Realized by the Exchanging Member in the Exchange, to the extent attributable to
such Specified Asset, plus (y) the amount of payments made pursuant to this
Agreement with respect to such Exchange, to the extent attributable to such
Specified Asset, over (ii) the Corporation’s share of DPA’s Tax basis for such
Specified Asset immediately after the Exchange, attributable to the Units
Exchanged, determined as if (x) DPA remains in existence as an entity for tax
purposes, and (y) DPA had not made the election provided by Section 754 of the
Code.  For the avoidance of doubt, the Corporation’s share of DPA’s Tax basis
for such Specified Asset that is attributable to the Units Exchanged shall be
considered to be an amount of the Tax basis of the Specified Asset, without
regard to any Basis Adjustment, proportionate to the ratio that the number of
Units Exchanged bears to the number of outstanding Units immediately prior to
such Exchange.  For purposes of this Agreement, in computing the effect of the
Basis Adjustment on the Tax liability of the Corporation: 

 

1.                                       the actual basis adjustment to each
Specified Asset under Section 732 or Section 743(b) of the Code shall be
recovered by the Corporation in accordance with its actual recovery for purposes
of the applicable Tax; and

 

2.                                       the portion of the Basis Adjustment for
each Specified Asset described in this Section 2.01(b) that exceeds the actual
basis adjustment to such Specified Asset under Section 732 or Section 743(b) of
the Code shall be deemed to be amortized by the Corporation on a straight line
basis over the 13 years following the Exchange.

 

(c)           Change in Law.  To the extent that the adjustment to DPA’s basis
with respect to the Corporation, in any of DPA’s assets, that is expected to
result from an Exchange is limited because of a change in law, the Basis
Adjustment shall be correspondingly limited.

 

(d)           Imputed Interest.  For the avoidance of doubt, payments made under
this Agreement shall not be treated as resulting in a Basis Adjustment to the
extent such payments are treated as Imputed Interest.

 

Section 2.02           Exchange Basis Schedule .  Within 45 calendar days after
the filing of the United States federal income tax return of the Corporation for
each Taxable Year, the Corporation shall deliver to each Exchanging Member a
schedule (the “Exchange Basis Schedule”) that shows, in reasonable detail, for
purposes of Taxes, (i) the actual unadjusted Tax basis of the Specified Assets
as of each applicable Exchange Date, (ii) the Basis Adjustment with respect to
the Specified Assets as a result of the Exchanges effected in such Taxable Year,
calculated in the aggregate, (iii) the Tax basis in the IPO Date Intangible
Assets as a result of the Exchanges effected in such Taxable Year, as provided
in Section 2.01(a), (iv) the period or

 

12

--------------------------------------------------------------------------------


 

periods, if any, over which the Specified Assets and the IPO Date Intangible
Assets are amortizable and/or depreciable and (v) the period or periods, if any,
over which each Basis Adjustment is amortizable and/or depreciable (which, for
non-amortizable assets shall be based on the Valuation Assumptions).

 

Section 2.03           Tax Benefit Schedule.  Within 45 calendar days after the
filing of the United States federal income tax return of the Corporation for any
Taxable Year in which there is a Realized Tax Benefit or Realized Tax Detriment,
the Corporation shall provide to each Member a schedule showing, in reasonable
detail, the calculation of the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year (a “Tax Benefit Schedule”). The Schedule will become final
as provided in Section 2.04(a) and may be amended as provided in Section 2.04(b)
(subject to the procedures set forth in Section 2.04(b)).

 

Section 2.04           Procedures, Amendments

 

(a)           Procedure. Every time the Corporation delivers to an Exchanging
Member an applicable Schedule under this Agreement, including any Amended
Schedule delivered pursuant to Section 2.04(b), but excluding any Early
Termination Schedule or amended Early Termination Schedule, the Corporation
shall also (x) deliver to the Exchanging Member schedules and work papers
providing reasonable detail regarding the preparation of the Schedule and an
Advisory Firm Letter supporting such Schedule and (y) allow the Exchanging
Member reasonable access at no cost to the appropriate representatives at the
Corporation and the Advisory Firm in connection with a review of such Schedule.
The applicable Schedule shall become final and binding on all parties unless the
Exchanging Member, within 30 calendar days after receiving an Exchange Basis
Schedule or amendment thereto or a Tax Benefit Schedule or amendment thereto,
provides the Corporation with notice of a material objection to such Schedule
(“Objection Notice”) made in good faith. If the parties, for any reason, are
unable to successfully resolve the issues raised in such notice within 30
calendar days of receipt by the Corporation of an Objection Notice, if with
respect to an Exchange Basis Schedule or a Tax Benefit Schedule, the Corporation
and the Exchanging Member shall employ the reconciliation procedures as
described in Section 7.09 of this Agreement (the “Reconciliation Procedures”).

 

(b)           Amended Schedule. The applicable Schedule for any Taxable Year may
be amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Exchanging Member, (iii) to comply with the Expert’s determination under
the Reconciliation Procedures, (iv) to reflect a material change in the Realized
Tax Benefit or Realized Tax Detriment for such Taxable Year attributable to a
carryback or carryforward of a loss or other tax item to such Taxable Year, (v)
to reflect a material change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to an amended Tax Return filed for
such Taxable Year, or (vi) to adjust the Exchange Basis Schedule to take into
account payments made pursuant to this Agreement (such Schedule, an “Amended
Schedule”).

 

13

--------------------------------------------------------------------------------


 

ARTICLE III

TAX BENEFIT PAYMENTS

 

Section 3.01           Payments

 

(a)           Payments. Within five (5) calendar days of a Tax Benefit Schedule
that was delivered to an Exchanging Member becoming final in accordance with
Section 2.04(a), the Corporation shall pay to such Exchanging Member for such
Taxable Year the Tax Benefit Payment determined pursuant to Section 3.01(b). 
Each such Tax Benefit Payment shall be made by wire transfer of immediately
available funds to a bank account of the Exchanging Member previously designated
by such Member to the Corporation.  For the avoidance of doubt, no Tax Benefit
Payment shall be made in respect of estimated tax payments, including, without
limitation, federal income tax payments.

 

(b)           A “Tax Benefit Payment” means an amount, not less than zero, equal
to the sum of the Net Tax Benefit and the Interest Amount.  The “Net Tax
Benefit” for each Taxable Year shall be an amount equal to the excess, if any,
of 85% of the Cumulative Net Realized Tax Benefit as of the end of such Taxable
Year over the total amount of payments previously made under this Section 3.01,
excluding payments attributable to Interest Amount; provided, however, that for
the avoidance of doubt, no Member shall be required to return any portion of any
previously made Tax Benefit Payment.  The “Interest Amount” for a given Taxable
Year shall equal the interest on the Net Tax Benefit for such Taxable Year
calculated at the Agreed Rate from the due date (without extensions) for filing
the Corporation Return with respect to Taxes for the most recently ended Taxable
Year until the Payment Date.  Notwithstanding the foregoing, for each Taxable
Year ending on or after the date of a Change of Control, all Tax Benefit
Payments, whether paid with respect to Units that were Exchanged (i) prior to
the date of such Change of Control or (ii) on or after the date of such Change
of Control, shall be calculated by using Valuation Assumptions (1), (3), and
(4), substituting in each case the terms “the date on which a Change of Control
becomes effective” for an “Early Termination Date.”  The Net Tax Benefit and the
Interest Amount shall be determined separately with respect to each separate
Exchange, on a Unit-by-Unit basis by reference to the Amount Realized by the
Exchanging Member on the Exchange of a Unit and the resulting Basis Adjustment
to the Corporation.   

 

Section 3.02           No Duplicative Payments. It is intended that the
provisions of this Agreement will not result in duplicative payment of any
amount (including interest) required under this Agreement. It is also intended
that the provisions of this Agreement will result in 85% of the Corporation’s
Cumulative Net Realized Tax Benefit, and the Interest Amount thereon, being paid
to the Members pursuant to this Agreement.  The provisions of this Agreement
shall be construed in the appropriate manner so that these fundamental results
are achieved.

 

Section 3.03           Pro Rata Payments.  For the avoidance of doubt, to the
extent that (i) the Corporation’s deductions with respect to any Basis
Adjustment is limited in a particular

 

14

--------------------------------------------------------------------------------


 

Taxable Year or (ii) the Corporation lacks sufficient funds to satisfy its
obligations to make all Tax Benefit Payments due in a particular taxable year,
the limitation on the deduction, or the Tax Benefit Payments that may be made,
as the case may be, shall be taken into account or made for the Exchanging
Member in the same proportion as Tax Benefit Payments would have been made
absent the limitations in clauses (i) and (ii) of this paragraph, as applicable.

 

ARTICLE IV

TERMINATION

 

Section 4.01           Early Termination and Breach of Agreement.

 

(a)           The Corporation may terminate this Agreement with respect to all
of the Units held (or previously held and Exchanged) by all Members at any time
by paying to the Members the Early Termination Payment; provided, however, that
this Agreement shall only terminate upon the receipt of the Early Termination
Payment by all Members, and provided, further, that the Corporation may withdraw
any notice to execute its termination rights under this Section 4.01(a) prior to
the time at which any Early Termination Payment has been paid.  Upon payment of
the Early Termination Payments by the Corporation, neither the Members nor the
Corporation shall have any further payment obligations under this Agreement,
other than for any (a) Tax Benefit Payment agreed to by the Corporation and the
Member as due and payable but unpaid as of the Early Termination Notice and (b)
Tax Benefit Payment due for the Taxable Year ending with or including the date
of the Early Termination Notice (except to the extent that the amount described
in clause (b) is included in the Early Termination Payment).  For the avoidance
of doubt, if an Exchange occurs after the Corporation makes the Early
Termination Payments with respect to all Members, the Corporation shall have no
obligations under this Agreement with respect to such Exchange, and its only
obligations under this Agreement in such case shall be its obligations to all
Members under Section 4.03(a).

 

(b)           In the event that the Corporation breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then all obligations
hereunder shall be accelerated and such obligations shall be calculated as if an
Early Termination Notice had been delivered on the date of such breach and shall
include, but shall not be limited to, (1) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of a
breach, (2) any Tax Benefit Payment agreed to by the Corporation and any Members
as due and payable but unpaid as of the date of a breach, and (3) any Tax
Benefit Payment due for the Taxable Year ending with or including the date of a
breach.  Notwithstanding the foregoing, in the event that the Corporation
breaches this Agreement, the Members shall be entitled to elect to receive the
amounts set forth in clauses (1), (2) and (3) above or to seek specific
performance of the terms hereof.  The parties agree that the failure to make any
payment due pursuant to this Agreement within three months of the date such
payment is due shall be deemed to be a breach of a material obligation under
this

 

15

--------------------------------------------------------------------------------


 

Agreement for all purposes of this Agreement, and that it will not be considered
to be a breach of a material obligation under this Agreement to make a payment
due pursuant to this Agreement within three months of the date such payment is
due.

 

(c)           The Corporation, DPA and each of the Members hereby acknowledge
that, as of the date of this Agreement, the aggregate value of the Tax Benefit
Payments cannot reasonably be ascertained for United States federal income tax
or other applicable Tax purposes.

 

Section 4.02           Early Termination Notice. If the Corporation chooses to
exercise its right of early termination under Section 4.01 above, the
Corporation shall deliver to each present or former Member notice of such
intention to exercise such right (“Early Termination Notice”) and a schedule
(the “Early Termination Schedule”) specifying the Corporation’s intention to
exercise such right and showing in reasonable detail the calculation of the
Early Termination Payment for that Member. The Early Termination Schedule shall
become final and binding on all parties unless the Member, within 30 calendar
days after receiving the Early Termination Schedule, provides the Corporation
with notice of a material objection to such Schedule made in good faith
(“Material Objection Notice”). If the parties, for any reason, are unable to
successfully resolve the issues raised in such notice within 30 calendar days
after receipt by the Corporation of the Material Objection Notice, the
Corporation and the Member shall employ the Reconciliation Procedures as
described in Section 7.09 of this Agreement.

 

Section 4.03           Payment upon Early Termination. (a) Within three calendar
days after agreement between the Member and the Corporation of the Early
Termination Schedule, the Corporation shall pay to the Member an amount equal to
the Early Termination Payment. Such payment shall be made by wire transfer of
immediately available funds to a bank account designated by the Member.

 

(b)           The “Early Termination Payment” as of the date of the delivery of
an Early Termination Schedule shall equal with respect to any Member the present
value, discounted at the Early Termination Rate as of such date, of all Tax
Benefit Payments that would be required to be paid by the Corporation to the
Member beginning from the Early Termination Date and assuming that the Valuation
Assumptions are applied.

 

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

 

Section 5.01           Subordination.  Notwithstanding any other provision of
this Agreement to the contrary, any Tax Benefit Payment or Early Termination
Payment required to be made by the Corporation to the Members under this
Agreement (an “Exchange Payment”) shall rank subordinate and junior in right of
payment to any principal, interest or other amounts due and payable in respect
of any obligations in respect of indebtedness for borrowed money of

 

16

--------------------------------------------------------------------------------


 

the Corporation and its Subsidiaries (“Senior Obligations”) and shall rank pari
passu with all current or future unsecured obligations of the Corporation that
are not Senior Obligations. 

 

Section 5.02           Late Payments by the Corporation. The amount of all or
any portion of any Exchange Payment not made to any Member when due under the
terms of this Agreement shall be payable together with any interest thereon,
computed at the Default Rate and commencing from the date on which such Exchange
Payment was due and payable.

 

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.01           Original Member Participation in the Corporation’s and
DPA’s Tax Matters. Except as otherwise provided herein, the Corporation shall
have full responsibility for, and sole discretion over, all Tax matters
concerning the Corporation and DPA, including without limitation the
preparation, filing or amending of any Tax Return and defending, contesting or
settling any issue pertaining to Taxes. Notwithstanding the foregoing, the
Corporation shall notify the applicable Original Member of, and keep the
applicable Original Member reasonably informed with respect to, the portion of
any audit of the Corporation and DPA by a Taxing Authority the outcome of which
is reasonably expected to affect the applicable Original Member’s rights and
obligations under this Agreement, and shall provide to the applicable Original
Member reasonable opportunity to provide information and other input to the
Corporation, DPA and their respective advisors concerning the conduct of any
such portion of such audit; provided, however, that the Corporation and DPA
shall not be required to take any action that is inconsistent with any provision
of the LLC Agreement.

 

Section 6.02           Consistency. Except upon the written advice of an
Advisory Firm, and except for items that are explicitly described as “deemed” or
in similar manner by the terms of this Agreement, the Corporation and the
Exchanging Member agree to report and cause to be reported for all purposes,
including federal, state, local and foreign Tax purposes and financial reporting
purposes, all Tax-related items (including without limitation the Basis
Adjustment and each Tax Benefit Payment) in a manner consistent with that
specified by the Corporation in any Schedule required to be provided by or on
behalf of the Corporation under this Agreement. Any Dispute concerning such
advice shall be subject to the terms of Section 7.09; provided, however, that
only an Original Member shall have the right to object to such advice pursuant
to this Section 6.02. In the event that an Advisory Firm is replaced with
another firm acceptable to the Corporation and the Exchanging Member, such
replacement Advisory Firm shall be required to perform its services under this
Agreement using procedures and methodologies consistent with the previous
Advisory Firm, unless otherwise required by law or the Corporation and the
Exchanging Member agree to the use of other procedures and methodologies.

 

Section 6.03           Cooperation. The Exchanging Member shall (a) furnish to
the Corporation in a timely manner such information, documents and other
materials as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make itself

 

17

--------------------------------------------------------------------------------


 

available to the Corporation and its representatives to provide explanations of
documents and materials and such other information as the Corporation or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the Corporation shall reimburse the Exchanging Member for
any reasonable third-party costs and expenses incurred pursuant to this Section.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.01           Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 

if to the Corporation, to:

 

Duff & Phelps Corporation
55 East 52nd Street
New York, New York 10055
Attention: General Counsel
Facsimile: (212) 450-2810

 


with a copy (which shall not constitute notice to the Corporation) to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Telephone: (212) 735-3000
Facsimile: (212) 735-2000
Attention: David J. Goldschmidt, Esq.

 

If to the Exchanging Member, to:

 

The address and facsimile number set forth in the records of DPA.

 

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

18

--------------------------------------------------------------------------------


 

Section 7.02           Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.

 

Section 7.03           Entire Agreement; No Third Party Beneficiaries. This
Agreement constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 7.04           Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware, without regard
to the conflicts of laws principles thereof that would mandate the application
of the laws of another jurisdiction.

 

Section 7.05           Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

Section 7.06           Successors; Assignment; Amendments; Waivers. No Member
may assign this Agreement to any person without the prior written consent of the
Corporation; provided, however, that (i) to the extent Units are effectively
transferred in accordance with the terms of the LLC Agreement, the transferring
Member shall have the option to assign to the transferee of such Units the
transferring Member’s rights under this Agreement with respect to such
transferred Units, as long as such transferee has executed and delivered, or, in
connection with such transfer, executes and delivers, a joinder to this
Agreement, in form and substance reasonably satisfactory to the Corporation,
agreeing to become a “Member” for all purposes of this Agreement, except as
otherwise provided in such joinder, and (ii) once an Exchange has occurred, any
and all payments that may become payable to a Member pursuant to this Agreement
with respect to the Exchanged Units may be assigned to any Person or Persons,
including a liquidating trust, as long as any such Person has executed and
delivered, or, in connection with such assignment, executes and delivers, a
joinder to this Agreement, in form and substance reasonably satisfactory to the
Corporation, agreeing to be bound by Section 7.12 and acknowledging specifically
the terms of the next paragraph. For the avoidance of doubt, if a Person
transfers Units (regardless of whether the transferee is a “Permitted
Transferee” under the terms of the LLC Agreement) but does not assign to the
transferee of such Units such Person’s rights, if any, under this Agreement with
respect to such transferred Units, such Person shall be

 

19

--------------------------------------------------------------------------------


 

entitled to receive the Tax Benefit Payments, if any, due hereunder with respect
to, including any Tax Benefit Payments arising in respect of a subsequent
Exchange of, such Units.

 

Notwithstanding the foregoing provisions of this Section 7.06, no transferee
described in clause (i) of the immediately preceding paragraph shall have the
right to enforce the provisions of Section 2.04, 4.02, 6.01 or 6.02 of this
Agreement, and no assignee described in clause (ii) of the immediately preceding
paragraph shall have any rights under this Agreement except for the right to
enforce its right to receive payments under this Agreement.

 

No provision of this Agreement may be amended unless such amendment is approved
in writing by each of the Corporation and DPA and by Original Members who would
be entitled to receive at least two-thirds of the Early Termination Payments
payable to all Original Members hereunder if the Corporation had exercised its
right of early termination on the date of the most recent Exchange prior to such
amendment (excluding, for purposes of this sentence, all payments made to any
Original Member pursuant to this Agreement since the date of such most recent
Exchange); provided, that no such amendment shall be effective if such amendment
will have a disproportionate effect on the payments certain Members will or may
receive under this Agreement unless all such Members disproportionately affected
consent in writing to such amendment. No provision of this Agreement may be
waived unless such waiver is in writing and signed by the party against whom the
waiver is to be effective.

 

All of the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives. The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.  Notwithstanding anything to the contrary
herein, in the event an Original Member transfers his Units to a Permitted
Transferee (as defined in the LLC Agreement), excluding any other Original
Member, such Original Member shall have the right, on behalf of such transferee,
to enforce the provisions of Sections 2.04, 4.02 or 6.01 with respect to such
transferred Units.

 

Section 7.07           Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

 

Section 7.08           Resolution of Disputes.

 

(a)           Any and all disputes which are not governed by Section 7.09,
including but not limited to any ancillary claims of any party, arising out of,
relating to or in connection with the validity, negotiation, execution,
interpretation, performance or non-

 

20

--------------------------------------------------------------------------------


 

performance of this Agreement (including the validity, scope and enforceability
of this arbitration provision) (each a “Dispute”) shall be finally settled by
arbitration conducted by a single arbitrator in New York in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the Dispute fail to agree on the selection of an arbitrator
within ten (10) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer admitted to the practice of law in the State of New York and
shall conduct the proceedings in the English language. Performance under this
Agreement shall continue if reasonably possible during any arbitration
proceedings.  In addition to monetary damages, the arbitrator shall be empowered
to award equitable relief, including, but not limited to an injunction and
specific performance of any obligation under this Agreement. The arbitrator is
not empowered to award damages in excess of compensatory damages, and each party
hereby irrevocably waives any right to recover punitive, exemplary or similar
damages with respect to any Dispute.   The award shall be final and binding upon
the parties as from the date rendered, and shall be the sole and exclusive
remedy between the parties regarding any claims, counterclaims, issues, or
accounting presented to the arbitral tribunal.  Judgment upon any award may be
entered and enforced in any court having jurisdiction over a party or any of its
assets.

 

(b)           Notwithstanding the provisions of paragraph (a), the Corporation
may bring an action or special proceeding in any court of competent jurisdiction
for the purpose of compelling a party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each Member (i)
expressly consents to the application of paragraph (c) of this Section 7.08 to
any such action or proceeding, (ii) agrees that proof shall not be required that
monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate, and (iii)
irrevocably appoints the Corporation as such Member’s agent for service of
process in connection with any such action or proceeding and agrees that service
of process upon such agent, who shall promptly advise such Member of any such
service of process, shall be deemed in every respect effective service of
process upon the Member in any such action or proceeding.

 

(c)           (i)  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
COURTS LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.08,
OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED
ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such
ancillary judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the fora designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another; and

 

21

--------------------------------------------------------------------------------


 

(ii)     The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(i) of this Section 7.08 and
such parties agree not to plead or claim the same.

 

Section 7.09           Reconciliation. In the event that the Corporation and the
Exchanging Member are unable to resolve a disagreement with respect to the
matters governed by Sections 2.04, 4.02 and 6.02 within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
both parties. The Expert shall be a partner in a nationally recognized
accounting firm or a law firm (other than the Advisory Firm), and the Expert
shall not, and the firm that employs the Expert shall not, have any material
relationship with either the Corporation or the Exchanging Member or other
actual or potential conflict of interest. If the parties are unable to agree on
an Expert within fifteen (15) days of receipt by the respondent(s) of written
notice of a Reconciliation Dispute, the Expert shall be appointed by the
International Chamber of Commerce Centre for Expertise. The Expert shall resolve
any matter relating to the Exchange Basis Schedule or an amendment thereto or
the Early Termination Schedule or an amendment thereto within 30 calendar days
and shall resolve any matter relating to a Tax Benefit Schedule or an amendment
thereto within 15 calendar days or as soon thereafter as is reasonably
practicable, in each case after the matter has been submitted to the Expert for
resolution.  Notwithstanding the preceding sentence, if the matter is not
resolved before any payment that is the subject of a disagreement would be due
(in the absence of such disagreement) or any Tax Return reflecting the subject
of a disagreement is due, the undisputed amount shall be paid on such date and
such Tax Return may be filed as prepared by the Corporation, subject to
adjustment or amendment upon resolution.  The costs and expenses relating to the
engagement of such Expert or amending any Tax Return shall be borne by the
Corporation except as provided in the next sentence.  The Corporation and each
Exchanging Member shall bear their own costs and expenses of such proceeding,
unless an Exchanging Member has a prevailing position that is more than 10% of
the payment at issue, in which case the Corporation shall reimburse such
Exchanging Member for any reasonable out-of-pocket costs and expenses in such
proceeding.  Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this Section 7.09 shall be decided by the Expert.  The
Expert shall finally determine any Reconciliation Dispute and the determinations
of the Expert pursuant to this Section 7.09 shall be binding on the Corporation
and the Exchanging Member and may be entered and enforced in any court having
jurisdiction. 

 

Section 7.10           Withholding. The Corporation shall be entitled to deduct
and withhold from any payment payable pursuant to this Agreement such amounts as
the Corporation is required to deduct and withhold with respect to the making of
such payment under the Code or any provision of state, local or foreign tax law.
To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporation, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Exchanging Member.

 

22

--------------------------------------------------------------------------------


 

Section 7.11           Admission of the Corporation into a Consolidated Group;
Transfers of Corporate Assets. 

 

(a)           If the Corporation becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income tax return
pursuant to Sections 1501 et seq. of the Code or any corresponding provisions of
state, local or foreign law, then: (i) the provisions of this Agreement shall be
applied with respect to the group as a whole; and (ii) Tax Benefit Payments,
Early Termination Payments and other applicable items hereunder shall be
computed with reference to the consolidated taxable income of the group as a
whole.

 

(b)           If any entity that is obligated to make an Exchange Payment
hereunder transfers one or more assets to a corporation with which such entity
does not file a consolidated tax return pursuant to Section 1501 of the Code,
such entity, for purposes of calculating the amount of any Exchange Payment
(e.g., calculating the gross income of the entity and determining the Realized
Tax Benefit of such entity) due hereunder, shall be treated as having disposed
of such asset in a fully taxable transaction on the date of such contribution. 
The consideration deemed to be received by such entity shall be equal to the
Fair Market Value of the contributed asset, plus (i) the amount of debt to which
such asset is subject, in the case of a contribution of an encumbered asset or
(ii) the amount of debt allocated to such asset, in the case of a contribution
of a partnership interest.

 

Section 7.12           Confidentiality.  Each Member and assignee acknowledges
and agrees that the information of the Corporation is confidential and, except
in the course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporation and its Affiliates and successors, concerning DPA
and its Affiliates and successors or the other Members, learned by the Member
heretofore or hereafter.  This clause 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates, becomes public knowledge (except as a result of an act of such
Member in violation of this Agreement) or is generally known to the business
community and (ii) the disclosure of information to the extent necessary for a
Member to prepare and file his or her Tax returns, to respond to any inquiries
regarding the same from any taxing authority or to prosecute or defend any
action, proceeding or audit by any taxing authority with respect to such
returns.  Notwithstanding anything to the contrary herein, each Member and
assignee (and each employee, representative or other agent of such Member or
assignee, as applicable) may disclose to any and all Persons, without limitation
of any kind, the tax treatment and tax structure of the Corporation, DPA, the
Members and their Affiliates, and any of their transactions, and all materials
of any kind (including opinions or other tax analyses) that are provided to the
Members relating to such tax treatment and tax structure.

 

If a Member or assignee commits a breach, or threatens to commit a breach, of
any of the provisions of this Section 7.12, the Corporation shall have the right
and remedy to have the provisions of this Section 7.12 specifically enforced by
injunctive relief or otherwise by any

 

23

--------------------------------------------------------------------------------


 

court of competent jurisdiction without the need to post any bond or other
security, it being acknowledged and agreed that any such breach or threatened
breach shall cause irreparable injury to the Corporation or any of its
Subsidiaries or the other Members and the accounts and funds managed by the
Corporation and that money damages alone shall not provide an adequate remedy to
such Persons.  Such rights and remedies shall be in addition to, and not in lieu
of, any other rights and remedies available at law or in equity.

 

Section 7.13           LLC Agreement. This Agreement shall be treated as part of
the partnership agreement of DPA as described in Section 761(c) of the Internal
Revenue Code of 1986, as amended, and Sections 1.704-1(b)(2)(ii)(h) and
1.761-1(c) of the Treasury Regulations.

 

Section 7.14           Partnerships. The Corporation hereby agrees that, to the
extent it acquires a general partnership interest, managing member interest or
similar interest in any Person after the date hereof, it shall cause such Person
to execute and deliver a joinder to this Agreement and such Person shall be
treated as a “partnership” for all purposes of this Agreement.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and each Member have duly executed this
Agreement as of the date first written above.

 

 

DUFF & PHELPS CORPORATION

 

 

 

 

 

By:

/s/ Noah Gottdiener

 

 

 

Name: Noah Gottdiener

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

DUFF & PHELPS ACQUISITIONS, LLC

 

 

 

 

By:

/s/ Noah Gottdiener

 

 

 

Name: Noah Gottdiener

 

 

Title: Chief Executive Officer

 

 

 

 

LM DUFF HOLDINGS, LLC

 

 

 

By: Lovell Minnick Equity Partners II LP, its Manager

 

 

 

By: Lovell Minnick Equity Advisors II LLC, its General Partner

 

 

 

By: Lovell Minnick Partners LLC, its Managing Member

 

 

 

By:

/s/ Robert Belke

 

 

Name: Robert Belke

 

 

Title: Managing Director

 

 

 

LOVELL MINNICK EQUITY PARTNERS LP

 

 

 

By: Lovell Minnick Equity Advisors LLC, its General Partner

 

 

 

By: Lovell Minnick Partners LLC, its Managing Member

 

 

 

 

By:

/s/ Robert Belke

 

 

Name: Robert Belke

 

 

Title: Managing Director

 

 

25

--------------------------------------------------------------------------------


 

 

 

 

 

VESTAR CAPITAL PARTNERS IV, L.P.

 

 

 

 

By: Vestar Associates IV, L.P., its General Partner

 

 

 

 

By: Vestar Associates Corporation IV, its General Partner

 

 

 

 

By:

/s/ Sander Levy

 

 

Name: Sander Levy

 

 

Title: Managing Director

 

 

 

 

 

 

 

VESTAR/D&P HOLDINGS LLC

 

 

 

 

By:

/s/ Sander Levy

 

 

Name: Sander Levy

 

 

Title: Managing Director

 

 

 

 

 

 

 

ON BEHALF OF EACH OF THE MEMBERS OF DUFF & PHELPS ACQUISITIONS, LLC:

 

 

 

 

NOAH GOTTDIENER

 

 

 

 

By:

/s/ Noah Gottdiener

 

 

 

Name: Noah Gottdiener

 

 

Title: Attorney-In-Fact for the Members

 

 

 

 

GERARD CREAGH

 

 

 

 

By:

/s/ Gerard Creagh

 

 

 

Name: Gerard Creagh

 

 

Title: Attorney-In-Fact for the Members

 

Signature Page to the Tax Receivable Agreement

 

26

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

JOINDER

 

This JOINDER (this “Joinder”) to the Tax Receivable Agreement, dated as of
           , by and among Duff & Phelps Corporation, a Delaware corporation (the
“Corporation”), Duff & Phelps Acquisitions, LLC, a Delaware limited liability
company (“DPA”) and                            (“Permitted Transferee”).

 

WHEREAS, on            , Permitted Transferee acquired (the “Acquisition”)      
Units in DPA and the corresponding shares of Class B common stock of the
Corporation (collectively, “Interests” and, together with all other Interests
hereinafter acquired by Permitted Transferee from Transferor and its Permitted
Transferees (as defined in the Tax Receivable Agreement), the “Acquired
Interests”) from             (“Transferor”); and

 

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.06 of the
Tax Receivable Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, Permitted Transferee hereby agrees as follows:

 

Section 1.1             Definitions.  To the extent capitalized words used in
this Joinder are not defined in this Joinder, such words shall have the meaning
set forth in the Tax Receivable Agreement.

 

Section 1.2             Joinder.  Permitted Transferee hereby acknowledges and
agrees to become a “Member” (as defined in the Tax Receivable Agreement) for all
purposes of the Tax Receivable Agreement, including but not limited to, being
bound by Sections 7.12, 2.04, 4.02, 6.01 and 6.02 of the Tax Receivable
Agreement, with respect to the Acquired Interests, and any other Interests
Permitted Transferee acquires hereafter.

 

Section 1.3             Notice.  All notices, requests, consents and other
communications hereunder to Permitted Transferee shall be deemed to be
sufficient if contained in a written instrument delivered in person or sent by
facsimile (provided a copy is thereafter promptly delivered as provided in this
Section 1.3) or nationally recognized overnight courier, addressed to Permitted
Transferee at the address or facsimile number set forth below or such other
address or facsimile number as may hereafter be designated in writing by
Permitted Transferee:

 

Section 1.4             Governing Law.  THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.

 

                              

 

Signature Page for Joinder by                 

to the Tax Receivable Agreement

 

--------------------------------------------------------------------------------
